EXHIBIT 10.2




PROMISSORY NOTE




THIS PROMISSORY NOTE is made as of the 22nd day of March 2013 at 7877 Emerald
Winds Circle, Boynton Beach, Florida 33473.




FOR VALUE RECEIVED, the undersigned Mister Goody, Inc., a Florida corporation
(“Maker”), promises to pay to the order of Brendan Vogel (“Payee”) the principal
sum of ten thousand dollars ($10,000) in lawful money of the United States of
America. This Promissory Note has zero interest.




Repayment of the principal shall be made on May 31, 2013. Maker may prepay the
principal hereof in whole or in part at any time and from time to time without
penalty or premium.




Maker hereby irrevocably waives presentment, protest, notice of protest, and
dishonor. If any principal or interest is not paid within fifteen (15) days of
the date when due, the holder hereof, at his option, may declare all remaining
installments of principal immediately due and payable and proceed to collect the
same at once.




MAKER:







By: /s/ Joel Arberman                

      Joel Arberman, president









